DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03/19/2021 has been entered.  Claims 10 and 11 have been amended.  Claims 1, 3-8,10-21 are still pending in this application, with claim 1 being independent.
In consideration of the amendments/arguments with respect to claims 10 and 11, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Urtiga et al. (US 2012/0313534 Hereinafter Urtiga) in view of Ing et al. (US 2011/0292655 Hereinafter Ing) and Suehiro et al. (US 2006/0119250).
Regarding claim 1, Urtiga teaches a lighting and/or signaling device (200 and 400, Figs. 2 and 4), comprising: 

at least one LED light source (208, Figs. 2 and 3), adapted to emit the light beam along a main optical axis and facing a light emission portion of said light inlet and diffusion wall adapted to receive said light beam emitted by said LED light source (Figs. 2-5, Paragraph 0051), 
wherein the inlet and diffusion wall and the light outlet wall are opposite to each other along the main optical axis (Fig. 5), 
the lighting portion comprising a middle lighting portion (410, Fig. 4) aligned with the LED light source and said light emission portion (Fig. 4), and a peripheral lighting portion (the area of 404 excluding 410, Fig. 4) which surrounds said middle lighting portion (Fig. 4), 
the light guide being provided with extraction elements (416, 418, and 420, Fig. 5) arranged on the light inlet and diffusion wall, 
wherein the device comprises at least one reflector surface (406, Paragraph 0048 teaches that “Light directed towards the second surface 406 suitably reflects off the second surface 406 towards the first surface 404.”) associated with the light inlet and diffusion wall of the light guide (associated is defined to mean “to connect or bring into relation, being part of it is considered to meet that requirement) and directly facing the respective extraction elements so as to reflect light towards the light outlet wall (Paragraph 0048, Fig. 5), 

wherein said diffusion layer according to the light intensity of the incident light rays on the lighting portion so as to obtain a uniform light intensity both on the middle lighting portion and on the peripheral lighting portion (Paragraphs 0038 and 0047).
Urtiga fails to teach different thicknesses of the diffuser.
Ing teaches said diffusion layer (107, Fig. 7, Paragraph 0046) has a differentiated transmission factor according to the light intensity of the incident light rays (rays coming from 105) on the lighting portion such that the diffusion layer has a smaller transmission factor at the incident light rays having greater light on the lighting portion and a greater transmission factor at the incident light rays having smaller light intensity on the lighting portion (Paragraph 0046, Fig. 6) so as to obtain a uniform light intensity both on the middle lighting portion (area directly above the light source) and on the peripheral lighting portion (areas to the side of the light source, Paragraph 0046, Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the thickness of the diffusion film of Urtiga as taught by Ing, in order to provide a specific light distribution which is desired for a given specific need. Additionally, the lights generated from the light sources 105 can be much more uniformized, and thus, would not result in any visible hot spots (Ing, Paragraph 0046).
Urtiga in view of Ing fail to specifically teach a reflective element as desired.
Suehiro teaches wherein the device comprises at least one reflector element (90, Fig. 22, Paragraph 0263) associated with the light inlet (incoming side of 87 which corresponds to the LED, Fig. 22) and diffusion wall (89, Fig. 22, Paragraph 0263, specifically 89 is pointed out as 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the reflector of Suehiro to the diffusion wall of the light guide of Urtiga, in order to ensure that all of the light is reflected and that light loss does not occur due to the light being reflected off a top surface of the light guide (Suehiro Paragraphs 0264).

Regarding claim 3, Urtiga teaches the diffusion layer (Paragraphs 0038 and 0047).
Urtiga fails to explicitly teach different transmission factors.
Ing teaches the diffusion layer has a smaller transmission factor at the middle lighting portion (directly above the LED, Fig. 6) and a greater transmission factor at the peripheral lighting portion (to the sides of the LED, Paragraph 0046, Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the thickness of the diffusion film of Urtiga as taught by Ing, in order to provide a specific light distribution which is desired for a given specific need. Additionally, the lights generated from the light sources 105 can be much more uniformized, and thus, would not result in any visible hot spots (Ing, Paragraph 0046).

6, Urtiga teaches the diffusion layer (Paragraphs 0038 and 0047).
Urtiga fails to explicitly teach different thicknesses of the diffusion layer.
Ing teaches the diffusion layer comprises an embossed layer (107, Fig. 6, Paragraph 0046) and the transmission factor variation is obtained by varying the embossing thickness of the embossed layer with respect to a sectional plane parallel to a main optical axis of the LED light source (Fig. 6, Paragraph 0046). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the thickness of the diffusion film of Urtiga as taught by Ing, in order to provide a specific light distribution which is desired for a given specific need. Additionally, the lights generated from the light sources 105 can be much more uniformized, and thus, would not result in any visible hot spots (Ing, Paragraph 0046).

Regarding claim 7, Urtiga teaches the diffusion layer (Paragraphs 0038 and 0047).
Urtiga fails to explicitly teach different thicknesses of the diffusion layer.
Ing teaches the thickness of the embossed layer of the embossing is greater at the middle lighting portion and smaller at the peripheral lighting portion (Fig. 6, Paragraph 0046). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the thickness of the diffusion film of Urtiga as taught by Ing, in order to provide a specific light distribution which is desired for a given specific need. Additionally, the lights generated from the light sources 105 can be much more uniformized, and thus, would not result in any visible hot spots (Ing, Paragraph 0046).

10, Urtiga teaches a plurality of cylindrical optics (422, Fig. 5) having cylindrical paths which are concentric to one another with respect to the main optical axis of the LED light source (Figs. 4 and 5). 

Regarding claim 11, Urtiga teaches a plurality of cylindrical optics (422, Fig. 5) on the light outlet wall disposed in relation to the extraction elements on the light inlet and diffusion wall, so as to extract light rays of equal light intensity overall on the lighting portion (Paragraph 0038, and 0052). 

Regarding claim 12, Urtiga teaches the light emission portion has a concavity towards the LED light source (Figs. 4 in view of 5 specifically show a concave section corresponding to the LED where 426 is located), and wherein the middle lighting portion has a conical portion (the v-shaped area Fig. 5), which is axisymmetric with respect to the main optical axis of the LED light source and having a vertex facing the light emission portion and aligned with the LED light source (Fig. 5). 

Regarding claim 13, Urtiga teaches the diffusion layer (Paragraphs 0038 and 0047), and a conical portion of the light guide.
Urtiga Fails to teach the diffusion layer has a planar peripheral portion and a conical middle projection, which is counter-shaped with respect to the conical portion of the light guide. 
Ing teaches the diffusion layer (107, Fig. 6, Paragraph 0046) has a planar peripheral portion (area if 107 without the protrusion, Fig. 6) and a conical middle projection (area of the projection, Fig. 6).

Urtiga in view of Ing teach the diffusion layer being counter-shaped with respect to the conical portion of the light guide.

Regarding claim 14, Urtiga teaches with respect to a sectional plane parallel to the main optical axis of the LED light source, the light inlet and diffusion wall comprises: 
a first lower stretch shaped (first lower stretch, Fig. A, Paragraphs 0045-0049) to deflect/refract light rays forming a first angle (generally the angle shown in, Fig. A) so that they may affect the conical portion of the light outlet wall and be reflected by the latter by total internal reflection along the portion of the light guide delimited by the light inlet wall and the light outlet wall (Paragraphs 0045-0049, Specifically the light that hits the optical elements 410 are reflected and the light that hits 422 is refracted), 
a second lower stretch (second lower stretch, Fig. A), contiguous to the first lower stretch that directs the light rays emitted at angles greater than the first angle and less than a second angle (second angle, Fig. A) so that they may be reflected in reflection along a portion of the light guide delimited by the light inlet wall and the light outlet wall (Fig. A), 
a third lower stretch (third lower stretch, Fig. A), contiguous to the second lower stretch that does not reflect rays refracted from the second lower stretch (Fig. A). 

    PNG
    media_image1.png
    372
    1163
    media_image1.png
    Greyscale

(Urtiga, Fig. 5, Reproduced and annotated, Fig. A for Examination)

Regarding claim 15, Urtiga teaches the extraction elements are arranged from a fourth lower stretch (fourth lower stretch, Fig. A), which is contiguous to the third lower stretch (Fig. A). 

Regarding claim 16, Urtiga teaches the extraction elements are micro optics (418. Fig. 5) which diffuse the light towards the light outlet wall (Paragraph 0048). 

Regarding claim 17, Urtiga teaches the extraction elements are arranged according to a non-homogeneous pattern having a density which increases as the distance increases from the corresponding LED light source along a radial direction, contained in a plane perpendicular to the main optical axis and incident with the latter (Fig. 5, Specifically the optical sections 418 get larger as they go further from the center). 

Regarding claim 19, Urtiga teaches lighting and/or signaling device as set forth in claim 1.

Ing teaches a lighting and/or signaling module (1, Fig. 1) comprising a plurality of lighting and/or signaling devices (105, 106, and 107, Figs. 1 and 3c), wherein the lighting portions of mutually contiguous devices are separated by barrier elements (106 and 106’, Figs. 1 and 3C) opaque to the light rays (Paragraph 0045).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the lighting device of Urtiga be a plurality of lighting devices as taught by Ing between each lighting device of Urtiga, in order providing a specific light distribution as well as providing additional light by providing a plurality of the lighting devices.

Regarding claim 20, Urtiga teaches a lighting devices according to claim 19.
Urtiga fails to teach a plurality of lighting devices according to claim 19.
Suehiro teaches a reflector element (90, Fig. 22, Paragraph 0263) of the device.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the reflector of Suehiro to the diffusion wall of the light guide of Urtiga, in order to ensure that all of the light is reflected and that light loss does not occur due to the light being reflected off a top surface of the light guide (Suehiro Paragraphs 0264)
Urtiga in view of suehiro fails to teach a plurality of lighting devices according to claim 19.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the lighting device of Urtiga be a plurality of lighting devices as taught by Ing, in order providing a specific light distribution as well as providing additional light by providing a plurality of the lighting devices.

Regarding claim 21, Urtiga teaches a lighting devices according to claim 19.
Urtiga fails to teach barrier elements and a film opaque to the light.
suehiro teaches the barrier elements (90, Fig. 22, Paragraph 0263) comprise a film opaque to the light (Paragraph 0263).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the reflector of Suehiro to the diffusion wall of the light guide of Urtiga, in order to ensure that all of the light is reflected and that light loss does not occur due to the light being reflected off a top surface of the light guide (Suehiro Paragraphs 0264).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Urtiga et al. (US 2012/0313534 Hereinafter Urtiga) in view of Ing et al. (US 2011/0292655 Hereinafter Ing), Suehiro et al. (US 2006/0119250), and Gai (US 20020007576).
Regarding claim 4, Urtiga teaches a diffusion layer.
Urtiga fails to teach an opaline diffusion layer with varying thickness.

Urtiga in view of Ing fails to teach that the diffusion layer is an opaline layer.
Gai teaches the diffusion layer (7, Fig. 5, Paragraph 0015 and 0050) comprises an opaline layer (7, Paragraphs 0015 and 0050). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the thickness of the diffusion film of Urtiga as taught by Ing thereby teaching the diffusion layer , in order to provide a specific light distribution which is desired for a given specific need. Additionally, the lights generated from the light sources 105 can be much more uniformized, and thus, would not result in any visible hot spots (Ing, Paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the diffusion layer of the combination of Urtiga in view of Ing and opaline layer as taught by Gai, in order to provide a different light distribution and provide a more uniform light distribution by making the diffusion layer a opaline diffusion layer.

Regarding claim 5, Urtiga teaches a diffusion layer.
Urtiga fails to teach the thickness of the opaline layer is greater at the middle lighting portion and smaller at the peripheral lighting portion.
Ing teaches the thickness of the diffusion layer is greater at the middle lighting portion and smaller at the peripheral lighting portion (Figs. 1 and Paragraphs 0045-0046). 
Gai teaches the diffusion layer (7, Fig. 5, Paragraph 0015 and 0050) comprises an opaline layer (7, Paragraphs 0015 and 0050). 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the diffusion layer of the combination of Urtiga in view of Ing and opaline layer as taught by Gai, in order to provide a different light distribution and provide a more uniform light distribution by making the diffusion layer a opaline diffusion layer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Urtiga et al. (US 2012/0313534 Hereinafter Urtiga) in view of Ing et al. (US 2011/0292655 Hereinafter Ing), Suehiro et al. (US 2006/0119250), and Oki (US 2012/0102798)
Regarding claim 8, Urtiga in view of Ing fail to teach the diffusion layer comprises a silkscreen printed layer and the transmission factor variation is obtained by different patterns of said silkscreen printed layer. 
Oki teaches the diffusion layer (13, Fig. 1, Paragraph 0010) comprises a silkscreen printed layer (silkscreen-printed dot pattern, Paragraph 0010, Fig. 1) and the transmission factor variation is obtained by different patterns of said silkscreen printed layer (Figs. 1 and Paragraph 0010, Specifically where elements 13 are is where the diffusion occurs and provides the altered light distribution).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffusion layer of Urtiga to include the silkscreen printed layer of .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Urtiga et al. (US 2012/0313534 Hereinafter Urtiga) in view of Ing et al. (US 2011/0292655 Hereinafter Ing), Suehiro et al. (US 2006/0119250), and Jiao et al. (US 5197792 Hereinafter Jiao).
Regarding claim 18, Urtiga in view of Ing fail to teach the reflector element is a white film or mirror reflecting the light from the light inlet and diffusion wall of the light guide. 
Jiao teaches a light guide (10, Fig. 4) with the reflector element (70, Fig. 4) is a mirror reflecting the light from the light inlet (surface is accepting light fig. 4) and diffusion wall (section with 70 attached) of the light guide (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the reflecting mirror of jiao to the rear surface of the light guide of Urtiga, in order to provide an explicit teaching for a reflective member as well as preventing any light loss that could occur.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant has argued that Urtiga fails to teach a reflector element. While this argument has been fully considered it is not persuasive. The Examiner points out that the bottom surface generally 408 was being used as a reflective surface and it is an element meaning that it met the requirements as provided by the claims. However, the Examiner has added a new reference to expedite prosecution in this case. Thereby providing the Applicant with the desired reflective element for which they are arguing.
Regarding applicant’s arguments that Ing teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, the prior art is attempting to avoid using something like a light guide plate which is generally larger. In fact Ing’s own diffuser could be considered to be a light guide given that it is an element that guides light through it. Therefore this argument is irrelevant.
The applicant has argued that Ing fails to teach a light guide. While this argument has been fully considered it is not persuasive. The Examiner points out that Ing is not used to teach a light guide in the office action.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ERIC T EIDE/            Examiner, Art Unit 2875